t c summary opinion united_states tax_court philip edward sams petitioner v commissioner of internal revenue respondent docket no 1802-09s filed date philip edward sams pro_se daniel n price for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal_income_tax liabilities for and the issue presented for decision is whether the internal_revenue_service irs appeals_office abused its discretion regarding its determination that petitioner is not entitled to a claimed overpayment credit of dollar_figure from to be applied against his income_tax_liability background the parties did not submit a stipulation of facts with exhibits instead respondent filed on date pursuant to rule f a motion to show cause why proposed facts and evidence should not be accepted as established for the purposes of this case on date the court granted respondent’s motion and issued an order for petitioner to show cause on date petitioner filed a detailed response to respondent’s motion and to the court’s order to show cause by agreeing or accepting paragraph sec_1 through of respondent’s exhibit a as well as attached exhibits 1-j through 26-j but petitioner objected to exhibit 18-j and moved to strike it as irrelevant and invasive of his privacy at trial the court denied petitioner’s motion to strike exhibit 18-j accordingly the facts documents and evidence in respondent’s proposed stipulation of facts as well as exhibits 1-j through 26-j were deemed established admitted and made a part of the record in addition the court admitted petitioner’s exhibit 30-p petitioner resided in texas when he filed his petition he is an engineer who experienced some interruptions in his employment with different corporations at various times he did not file timely federal_income_tax returns for through he filed his returns for each of those years with irs appeals new orleans office on date respondent generated substitutes for returns pursuant to sec_6020 for and and issued separate notices of deficiency for each year determining that petitioner was liable for the following income_tax deficiency and additions to tax_year deficiency dollar_figure big_number big_number additions to tax sec sec_6651 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 --- dollar_figure --- petitioner received the notices of deficiency but did not petition this court for redeterminations therefore the taxes due were assessed the irs then proceeded to collect by levy the balances due for through on date the irs sent petitioner a final notice-notice of intent to levy and notice of your right to a hearing petitioner timely requested a collection_due_process_hearing and petitioner was granted a collection_due_process telephone hearing on date petitioner had requested in the late-filed returns including those for and that overpayments resulting from excess wage withholding and estimated_tax payments from each preceding year be credited to each succeeding year the pertinent information relating to petitioner’s claimed overpayments is as follows tax_year date return filed claimed overpayment from prior year dollar_figure big_number big_number on date the irs sent petitioner a notice_of_determination regarding the proposed levy action it stated that the proposed levy action would not be taken and that collection action would be temporarily suspended pending an improvement in petitioner’s financial situation the attachment to the notice_of_determination prepared by settlement officer richard j wempe shows that there is no current balance of tax due for and it also contains the following analysis of petitioner’s claimed overpayment credit issues raised by the taxpayer challenges to the existence or amount of the liability prior to the cdp hearing the taxpayer filed amended tax returns with the service_center those returns led to adjustments to the sfr assessments that were previously made taxpayer now contests the service’s failure to post credits see other issues below other issues taxpayer contends that overpayments from other periods years and are sufficient to pay the outstanding balance my analysis taxpayer argues for the offset of overpayments from years to the remaining unpaid liability the law sec_6511 provides for a period of three years from the due_date of a tax_return during which a taxpayer can file a return claiming return of an overpayment_of_tax beyond that timeframe the overpayment is no longer refundable or available for offset to other liabilities taxpayer filed tax returns for years in july those returns showed overpayments in the amount of dollar_figure dollar_figure respectively offset of those overpayments was correctly disallowed those returns were not filed by the taxpayer until well after the statutory time for claiming refund of the overpayments in those years discussion at trial petitioner conceded that settlement officer wempe did not abuse his discretion in determining that the proposed levy action should not be taken and that the collection action should be temporarily suspended pending an improvement in petitioner’s financial condition petitioner stated but my contention is that on that point the decision whether to proceed on levy there is no disagreement between the irs and myself on that point mr wempe and i were in agreement with his conclusions he felt that i had provided the information that he required i met his statutory requirements to do that we agree and sustain respondent’s determination that the levy upon petitioner’s assets should not be made petitioner claims he is entitled to an overpayment credit of dollar_figure from to be applied against his income_tax_liability respondent contends that the credit is not allowable because as settlement officer wempe determined it is time barred neither party has addressed this court’s jurisdiction in this proceeding to decide the credit issue during the collection hearing a taxpayer has the right to challenge the existence and amount of the underlying tax_liability only if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 however if the taxpayer received a notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability the appeals officer has discretion to consider a claim as to the existence or amount of the underlying tax_liability sec_301_6330-1 q a-e11 proced admin regs however if the taxpayer received a sec_301_6330-1 q a-e11 proced admin regs provides the following illustrative question and answer q-e11 if an appeals officer considers the merits of a taxpayer’s liability in a cdp collection_due_process_hearing when the taxpayer had previously received a statutory_notice_of_deficiency or otherwise had an continued notice_of_deficiency or otherwise had an opportunity to dispute the underlying tax_liability the court does not have jurisdiction to decide the amount of the underlying tax_liability even if the appeals officer exercised his her discretion to do so see 118_tc_572 petitioner received a notice_of_deficiency and his claim of entitlement to credit for overpayment of prior years’ taxes could have been raised in a deficiency proceeding his entitlement to the credits is determinative of the amount of the underlying liability the court does not have jurisdiction in this collection proceeding to decide the amount of the underlying tax continued opportunity to dispute the liability prior to the issuance of a notice of intention to levy will the appeals officer’s determination regarding those liability issues be considered part of the notice_of_determination a-e11 no an appeals officer may consider the existence and amount of the underlying tax_liability as a part of the cdp hearing only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability in question or otherwise have a prior opportunity to dispute the tax_liability in the appeals officer’s sole discretion however the appeals officer may consider the existence or amount of the underlying tax_liability at the same time as the cdp hearing any determination however made by the appeals officer with respect to such a precluded issue shall not be treated as part of the notice_of_determination issued by the appeals officer and will not be subject_to any judicial review even if a decision concerning such precluded issues is referred to in the notice_of_determination it is not reviewable by the tax_court because the precluded issue is not properly part of the cdp hearing liability even though settlement officer wempe exercised his discretion to do so at trial petitioner stated there really is no other issue of difference between the irs office of appeals position and my position other than the disallowance of these credits there was no disagreement with regard to levy or other issues that might have been looked at by appeals consequently because there are no tax_liabilities remaining for and those years will be dismissed as moot see 126_tc_1 and decision will be entered sustaining respondent’s determination that the levy upon petitioner’s property to collect his unpaid tax_liability for should not proceed because of his current financial situation 3although we do not have jurisdiction over petitioner’s claimed credits we observe that the amount of an overpayment for a tax_year that is recoverable and may be credited to a later year is limited to the amount_paid within years before the filing of the claim sec_6511 petitioner’s withheld and estimated_taxes were deemed paid on the date his income_tax returns were due without regard to any extensions he claimed the overpayments on returns filed more than years after the date the returns were due thus since the withheld and estimated_taxes were deemed paid more than years before he filed the returns he is not entitled to a credit for any overpayment of those taxes to reflect the foregoing an appropriate order of dismissal and decision will be entered
